COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Christopher Hedlund v. The State of Texas

Appellate case number:   01-12-00378-CR

Trial court case number: 1749885

Trial court:             County Criminal Court at Law No. 8 of Harris County

        On February 18, 2013, appellant moved to remand the case to the trial court “due to [a]
lost or destroyed reporter’s record.” On February 28, 2013, the Court, having determined that a
reporter’s record that complies with Texas Rule of Appellate Procedure 34.6 had been filed,
denied the motion to remand. See TEX. R. APP. P. 34.6. On March 7, 2013, appellant, through
his new counsel, moved to dismiss the motion to remand under consideration. Having ruled, the
motion is denied.
       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: March 28, 2013